


Exhibit 10.10

 

AMENDMENT NO. 1 TO SEPARATION AGREEMENT AND GENERAL RELEASE

 

DATED:  JANUARY  27, 2009

 

WHEREAS, New York & Company, Inc. (f/k/a/ NY & Co. Group, Inc.), a Delaware
corporation (“Holdings”), Lerner New York, Inc., a Delaware corporation
(“Lerner,” and, together with Holdings, the “Companies”), and Ronald Ristau
(“Executive” and together with the Companies, the “Parties”) previously entered
into a Separation Agreement and General Release dated November 19, 2008 (the
“Agreement”).

 

WHEREAS, the Parties now wish to amend the Agreement in accordance with the
provisions of Section 17 of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

 

FIRST:              Section 3(f) of the Agreement is hereby amended in its
entirety to read in full as follows:

 

“(f)        During the Salary Continuation Period, Holdings shall, at its
expense, provide to Executive and Executive’s covered dependents medical and
dental benefits substantially similar in the aggregate to those provided to
Executive and Executive’s covered dependents immediately prior to the Separation
Date, including benefits provided under the New York & Company Executive Medical
Plan (the “Executive Medical Plan”).  Holdings shall provide such coverage in
kind (i.e., without charging Executive monthly premiums).  The amount of
expenses eligible for reimbursement under the coverages provided under this
Section 3(f) during one taxable year of the Executive shall not affect the
expenses eligible for reimbursement in any other taxable year of the Executive. 
The Executive’s right to reimbursement of expenses eligible for reimbursement
under the coverages provided under this Section 3(f) shall not be subject to
liquidation or exchange for another benefit.  Notwithstanding the foregoing
provisions of this Section 3(f), Holdings’ obligation with respect to coverage
under this Section 3(f) shall be eliminated to the extent that Executive or
Executive’s covered dependents, as applicable, obtain, during the Salary
Continuation Period, equivalent or substantially similar benefits pursuant to a
subsequent employer’s benefit plans.  Holdings hereby acknowledges and agrees
that Executive’s termination of employment with the Companies as of the
Separation Date shall not be treated as a “qualifying event” within the meaning
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and that, upon the cessation of coverage under this Section 3(f),
Executive and Executive’s covered dependents shall have all rights to which they
are entitled under COBRA.  Thereafter, Holdings’ obligation with respect to such
coverage shall be eliminated to the extent that such coverage terminates in
accordance with COBRA.”

 

SECOND:          Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Agreement.

 

--------------------------------------------------------------------------------


 

THIRD:             Except as expressly set forth herein, this Amendment No. 1
shall not alter, modify, amend or in any way affect any of the terms,
conditions, covenants, obligations or agreements contained in the Agreement, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.


 

FOURTH:         This Amendment No. 1 may be executed in any number of
counterparts, which taken together shall be deemed to constitute one and the
same agreement and each of which individually shall be deemed to be an original,
with the same effect as if the signature on each counterpart were on the same
original.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and duly authorized representatives of Holdings
and Lerner have executed this Amendment No. 1 to the Agreement as of the date
first written above.

 

EMPLOYEE

 

 

 

/s/ Ronald W. Ristau

 

Ronald W. Ristau

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and duly authorized representatives of Holdings
and Lerner have executed this Amendment No. 1 to the Agreement as of the date
first written above.

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

/s/ Sandra Brooslin Viviano

 

Sandra Brooslin Viviano

 

Executive Vice President, Human Resources

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

/s/ Sandra Brooslin Viviano

 

Sandra Brooslin Viviano

 

Executive Vice President, Human Resources

 

--------------------------------------------------------------------------------
